Order insofar as appealed from unanimously reversed on the law without costs and defendant’s motion to dismiss second cause of action granted. Memorandum: Plaintiffs second cause of action against his insurer seeking punitive damages and damages for embarrassment because of the insurer’s refusal to pay for a fire loss should have been dismissed for failure to state a cause of action (see, Philips v Republic Ins. Co., 108 AD2d 845, affd for reasons stated in App Div 65 NY2d 1000). Insofar as the second cause of action attempts to plead a cause of action for defamation, it is also deficient. It fails to allege publication (see, Rozanski v Fitch, 113 AD2d 1010) and further it fails to allege the particular words complained of (see, CPLR 3016; Kahn v Friedlander, 90 AD2d 868, 869). (Appeal from order of Supreme Court, Yates County, DePasquale, J.—dismiss cause of action.) Present—Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.